Title: To George Washington from John Hancock, 22 August 1776
From: Hancock, John
To: Washington, George



Sir
Philadelphia 22d Augst 1776

Congress not having Come to a full Determination upon the Subject of your Letter by the Express, he is still Detain’d, I shall so soon as the Resolutions are perfected Dispatch him with them—Your favr of 20th I have rec’d, & is before Congress with its Inclosures.
I have now only to Inclose you several Resolves pass’d yesterday in Congress, to which beg Leave to Refer you. I have the honour to be with all possible respect Sir Your most Obedt servt

John Hancock Presidt


The three Gentln who Came from Virginia, for the Apprehending of whom you issued a Warrant, were taken at Eliza.

Town, & deliver’d me yesterday by a party of the Light horse, and are now under Guard, will be Examin’d this Day.

